Given, J.
The only question involved is whether, under the evidence, the court should not have found for the plaintiff. The defendant was a practicing physician, and kept a drugstore; but it is not claimed that he had authority to sell intoxicating liquors for any purpose. Three witnesses testify to each of them having, purchased a small quantity of alcohol from defendant.. *475The defendant, in his testimony, denies having sold alcohol to one of the witnesses ; admits the sale to another hut says it was for the purpose of mixing a liniment, and does not distinctly deny the other sale. There was also testimony tending to show that the defendant’s place was reputed as being a place where intoxicating liquors were sold.
The defendant seems to rely upon the mitigating-circumstances under which and the purposes for which the sales were made, and that the alcohol was not sold “asa beverage” as charged. The defendant not having-authority to sell to any person for any purpose, the circumstances and purposes cannot be a justification. The charge that the liquors were sold as a beverage is mere surplusage, the defendant being alike liable-whether the sales were for that purpose or any other. We think it very clear that the allegations of the-petition were fully sustained, and that a decree should have been entered as prayed. The decree of the district court is, therefore, reversed, and a decree will be entered for the plaintiff as prayed, including an attorney’s fee for the plaintiff’s attorney of fifty dollars for services in. the district court. Reversed.